Exhibit 10.8
EXECUTION COPY
REGISTRATION RIGHTS AGREEMENT
          This Registration Rights Agreement (this “Agreement”) is made and
entered into as of November 23, 2010, by and among NYTEX Energy Holdings, Inc.
(the “Company”) and the holders listed on the Schedule of Holders attached
hereto as Annex A and identified on the signature pages hereto (each a “Holder”
and collectively, the “Holders”).
          The Company and the Holders hereby agree as follows:
     1. Definitions. As used in this Agreement, the following terms have the
respective meanings set forth in this Section 1:
          “Advice” means written advice given by the Company that the use of an
applicable Prospectus may be resumed.
          “Allowable Blackout Period” has the meaning set forth in Section 6(e).
          “Blackout Period” has the meaning set forth in Section 6(e).
          “Business Day” means any day except Saturday, Sunday and any day which
is a federal legal holiday or a day on which banking institutions in the State
of New York are authorized or required by law or other governmental action to
close.
          “Commission” means the Securities and Exchange Commission.
          “Commission Comments” means written comments pertaining solely to
Rule 415 (or which challenge the right of a Holder to have its Registrable
Securities included in a Registration Statement filed hereunder without being
deemed an underwriter) which are received by the Company from the Commission to
a filed Registration Statement, a copy of which shall have been provided by the
Company to the Holders, which either (i) requires the Company to limit the
number of Registrable Securities which may be included therein to a number which
is less than the number sought to be included thereon as filed with the
Commission or (ii) requires the Company to either exclude Registrable Securities
held by specified Holders or deem such Holders to be underwriters with respect
to Registrable Securities they seek to include in such Registration Statement.
          “Cut Back Shares” has the meaning set forth in Section 2(b).
          “Effective Date” means, as to a Registration Statement, the date on
which such Registration Statement is first declared effective by the Commission.
          “Effectiveness Date” means (a) with respect to the initial
Registration Statement required to be filed pursuant to Section 2(a), the
earlier of: (i) the 90th day following the filing of such Registration
Statement, and (ii) the fifth Trading Day following the date on which the
Company is notified by the Commission that the initial Registration Statement
will not be

 



--------------------------------------------------------------------------------



 



reviewed or is no longer subject to further review and comments; (b) with
respect to any additional Registration Statements required to be filed pursuant
to Section 2(a), the earlier of: (i) the 90th day following the applicable
Filing Date for such additional Registration Statement(s) and (ii) the fifth
Trading Day following the date on which the Company is notified by the
Commission that the such additional Registration Statement(s) will not be
reviewed or is no longer subject to further review; (c) with respect to any
additional Registration Statements required to be filed solely due to SEC
Restrictions, the earlier of: (i) the 90th day following the applicable
Restriction Termination Date and (ii) the fifth Trading Day following the date
on which the Company is notified by the Commission that such Registration
Statement will not be reviewed or is no longer subject to further review and
comments; and (d) with respect to a Registration Statement required to be filed
under Section 2(c), the earlier of: (i) the 90th day following the date on which
the Company becomes eligible to utilize Form S-3 to register the resale of the
Shares; provided, that, if the Commission reviews and has written comments to
such filed Registration Statement that would require the filing of a
pre-effective amendment thereto with the Commission, then the Effectiveness Date
under this clause (d)(i) shall be the earlier of the 90th day following the date
on which the Company becomes eligible to utilize Form S-3 to register the resale
of the Shares, and (ii) the fifth Trading Day following the date on which the
Company is notified by the Commission that the Registration Statement will not
be reviewed or is no longer subject to further review and comments.
          “Effectiveness Period” means, as to any Registration Statement
required to be filed pursuant to this Agreement, the period commencing on the
Effective Date of such Registration Statement and ending on the third
anniversary of such Effective Date.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Filing Date” means (a) with respect to the initial Registration
Statement required to be filed pursuant to Section 2(a), the 60th day following
the demand for such Registration Statement to be filed; (b) with respect to any
additional Registration Statements required to be filed pursuant to
Section 2(a), the 30th day following the Effective Date for the last
Registration Statement filed pursuant to this Agreement under Section 2(a);
(c) with respect to any additional Registration Statements required to be filed
due to SEC Restrictions, the 30th day following the applicable Restriction
Termination Date; and (d) with respect to a Registration Statement required to
be filed under Section 2(c), the 30th day following the date on which the
Company becomes eligible to utilize Form S-3 to register the resale of the
Shares.
          “Holder” or “Holders” means the holder or holders, as the case may be,
from time to time of Registrable Securities.
          “Indemnified Party” has the meaning set forth in Section 5(c).
          “Indemnifying Party” has the meaning set forth in Section 5(c).
          “Losses” has the meaning set forth in Section 5(a).
          “New York Courts” means the state and federal courts sitting in the
City of New York, Borough of Manhattan.

2



--------------------------------------------------------------------------------



 



          “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
          “Prospectus” means the Prospectus included in a Registration Statement
(including, without limitation, a Prospectus that includes any information
previously omitted from a Prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any Prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including amendments, and all material incorporated by reference or
deemed to be incorporated by reference in such Prospectus.
          “Registrable Securities” means: (i) the Shares; (ii) any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event, or any price adjustment as a result of such
stock splits, reverse stock splits or similar events with respect to any of the
Shares; and (iii) any securities issued or issuable in connection with the
anti-dilution protection contained in the Warrants. As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when: (a) a Registration Statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been sold, transferred, disposed of or exchanged in accordance with such
Registration Statement; (b) such securities shall have ceased to be outstanding,
or (c) the Registrable Securities are saleable without any volume or manner of
sale restrictions under Rule 144 of the Securities Act.
          “Registration Statement” means the initial registration statement
required to be filed in accordance with Section 2(a) and any additional
registration statements required to be filed under this Agreement, including in
each case the Prospectus, amendments and supplements to such registration
statements or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference therein.
          “Restriction Termination Date” has the meaning set forth in
Section 2(b).
          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Rule 415” means Rule 415 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

3



--------------------------------------------------------------------------------



 



          “Rule 424” means Rule 424 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “SEC Restrictions” has the meaning set forth in Section 2(b).
          “Securities Act” means the Securities Act of 1933, as amended.
          “Shares” means the shares of Common Stock issued or issuable to the
Holders pursuant to the Warrants and any other shares of capital stock of the
Company issued or issuable to the Holders including, without limitation, all
securities convertible into, exchangeable for or exercisable into shares of
capital stock of the Company; provided, however, that, solely for the purposes
of determining damages pursuant to Section 3(d), the term “Shares” shall mean
only those shares of Common Stock or other shares of capital stock that are
issuable pursuant to an exercisable Warrant or portion of a Warrant.
          “Suspension Notice” has the meaning set forth in Section 6(f).
     “Trading Day” means (i) a day on which the Shares are traded on a Trading
Market, or (ii) if the Shares are not quoted on any Trading Market, a day on
which the Shares are quoted in the over-the-counter market as reported by the
Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Shares are
not listed or quoted as set forth in (i) and (ii) hereof, then Trading Day shall
mean a Business Day.
          “Trading Market” means whichever of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global
Market, the NASDAQ Capital Market or OTC Bulletin Board on which the Shares are
listed or quoted for trading on the date in question.
          “Warrants” means the Common Stock Purchase Warrants of the Company
evidenced by Warrant Certificate Nos. 1 and 2 and any other Warrants
subsequently issued to the Holders.
     2. Registration.
          (a) Following November 23, 2011, on demand of any Holder, and on or
prior to its applicable Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all Registrable
Securities, including for an underwritten offering or for an offering to be made
on a continuous basis pursuant to Rule 415. Each Registration Statement required
to be filed under this Agreement shall be filed on Form S-1 (or if the Company
is not then eligible to utilize such form of registration, it shall utilize such
other available form appropriate for such purpose) and contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement, other than as to the
characterization of any Holder as an underwriter, which shall not occur without
such Holder’s written consent) the “Plan of Distribution” attached hereto as
Annex B (as revised as required for particular transactions). The Company shall
cause each Registration Statement required to be filed under this Agreement to
be declared effective under

4



--------------------------------------------------------------------------------



 



the Securities Act as soon as possible but, in any event, no later than its
Effectiveness Date, and shall use its commercially reasonable efforts to keep
each such Registration Statement continuously effective during its entire
Effectiveness Period. By 5:00 p.m. (New York City time) on the Business Day
immediately following the Effective Date of each Registration Statement, the
Company shall file with the Commission in accordance with Rule 424 under the
Securities Act the final Prospectus to be used in connection with sales pursuant
to such Registration Statement (whether or not such filing is technically
required under such Rule). If for any reason other than due solely to SEC
Restrictions, a Registration Statement is effective but not all outstanding
Registrable Securities are registered for resale pursuant thereto, then the
Company shall prepare and file by the applicable Filing Date an additional
Registration Statement (except those excluded from the Registration Statement
due solely to the SEC Restrictions) to register the resale of all such
unregistered Registrable Securities for an offering to be made on a continuous
basis pursuant to Rule 415.
          (b) Notwithstanding anything to the contrary contained in this
Section 2, if the Company receives Commission Comments, and following
discussions with and responses to the Commission in which the Company uses its
commercially reasonable efforts and time to cause as many Registrable Securities
for as many Holders as possible to be included in the Registration Statement
filed pursuant to Section 2(a) without characterizing any Holder as an
underwriter (and in such regard uses its commercially reasonable efforts to
cause the Commission to permit the affected Holders or their respective counsel
to participate in Commission conversations on such issue together with counsel
to the Company, and timely conveys relevant information concerning such issue
with the affected Holders or their respective counsel), the Company is unable to
cause the inclusion of all Registrable Securities, then the Company may,
following not less than three (3) Trading Days prior written notice to the
Holders (i) remove from the Registration Statement such Registrable Securities
(the “Cut Back Shares”) and/or (ii) agree to such restrictions and limitations
on the registration and resale of the Registrable Securities, in each case as
the Commission may require in order for the Commission to allow such
Registration Statement to become effective; provided, that in no event may the
Company name any Holder as an underwriter without such Holder’s prior written
consent (collectively, the “SEC Restrictions”). Unless the SEC Restrictions
otherwise require, any cut-back imposed pursuant to this Section 2(b) shall be
allocated among the Registrable Securities of the Holders as determined by those
Holders. No liquidated damages under Section 2(d) shall accrue on or as to any
Cut Back Shares, and the required Effectiveness Date for such Registration
Statement will be tolled, until such time as the Company is able to effect the
registration of the Cut Back Shares in accordance with any SEC Restrictions
(such date, the “Restriction Termination Date”). From and after the Restriction
Termination Date, all provisions of this Section 2 (including, without
limitation, the liquidated damages provisions, subject to tolling as provided
above) shall again be applicable to the Cut Back Shares (which, for avoidance of
doubt, retain their character as “Registrable Securities”) so that the Company
will be required to file with and cause to be declared effective by the
Commission such additional Registration Statements in the time frames set forth
herein as necessary to ultimately cause to be covered by effective Registration
Statements all Registrable Securities (if such Registrable Securities cannot at
such time be resold by the Holders thereof without volume limitations pursuant
to Rule 144).

5



--------------------------------------------------------------------------------



 



          (c) Promptly following any date on which the Company becomes eligible
to use a registration statement on Form S-3 to register Registrable Securities
for resale, the Company shall file a Registration Statement on Form S-3 covering
all Registrable Securities (or a post-effective amendment on Form S-3 to the
then effective Registration Statement) and shall cause such Registration
Statement to be filed by the Filing Date for such Registration Statement and
declared effective under the Securities Act as soon as possible thereafter, but
in any event prior to the Effectiveness Date therefor. Such Registration
Statement shall contain (except if otherwise required pursuant to written
comments received from the Commission upon a review of such Registration
Statement, other than as to the characterization of any Holder as an
underwriter, which shall not occur without such Holder’s consent) the “Plan of
Distribution” attached hereto as Annex B. The Company shall use its commercially
reasonable efforts to keep such Registration Statement continuously effective
under the Securities Act during the entire Effectiveness Period. By 5:00 p.m.
(New York City time) on the Business Day immediately following the Effective
Date of such Registration Statement, the Company shall file with the Commission
in accordance with Rule 424 under the Securities Act the final Prospectus to be
used in connection with sales pursuant to such Registration Statement (whether
or not such filing is technically required under such Rule).
          (d) If: (i) a Registration Statement is not filed on or prior to its
Filing Date covering the Registrable Securities required under this Agreement to
be included therein (if the Company files a Registration Statement without
affording the Holders the opportunity to review and comment on the same as
required by Section 3(a) hereof, the Company shall not be deemed to have
satisfied this clause (i)), or (ii) a Registration Statement is not declared
effective by the Commission on or prior to its required Effectiveness Date or if
by the Business Day immediately following the Effective Date, the Company shall
not have filed a “final” Prospectus for the Registration Statement with the
Commission under Rule 424(b) in accordance with the terms hereof (whether or not
such a Prospectus is technically required by such Rule), or (iii) except for
Allowable Blackout Periods, after its Effective Date, without regard for the
reason thereunder or efforts therefor, such Registration Statement ceases for
any reason to be effective and available to the Holders as to all Registrable
Securities to which it is required to cover at any time prior to the expiration
of its Effectiveness Period for more than an aggregate of 30 Trading Days (which
need not be consecutive) (any such failure or breach being referred to as an
“Event,” and for purposes of clauses (i) or (ii) the date on which such Event
occurs, or for purposes of clause (iii) the date which such 30 Trading
Day-period is exceeded, being referred to as “Event Date”), then in addition to
any other rights the Holders may have hereunder or under applicable law, on each
such Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Company shall pay to each Holder an amount in cash, as
liquidated damages and not as a penalty, equal to 1.0% of the aggregate value as
of the date hereof of the Shares held by such Holder; provided that the maximum
aggregate liquidated damages payable to a Holder under this Agreement shall be
ten percent (10%) of the aggregate value as of the date hereof of the Shares
held by such Holder. The liquidated damages pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of a month prior to the cure of
an Event (except in the case of the first Event Date), and shall cease to accrue
(unless earlier cured) upon the expiration of the Effectiveness Period.
          (e) Each Holder agrees to furnish to the Company a completed
Questionnaire in the form attached to this Agreement as Annex C (a “Selling
Holder Questionnaire”). The Company shall not be required to include the
Registrable Securities of a Holder in a Registration

6



--------------------------------------------------------------------------------



 



Statement and shall not be required to pay any liquidated or other damages under
Section 2(d) to any Holder who fails to furnish to the Company a fully completed
Selling Holder Questionnaire at least two Trading Days prior to the Filing Date
(subject to the requirements set forth in Section 3(a)).
          (f) The Company shall have no obligation to keep a Prospectus usable
or to give a notice that a Prospectus is not usable by a particular Holder to
the extent such Prospectus is not usable by such Holder because current
information regarding such Holder is not included therein because such Holder
has not provided such information to the Company in accordance with
Section 2(e).
          (g) If any information furnished to the Company by a Holder for
inclusion in a Registration Statement or Prospectus becomes materially
misleading, such Holder agrees (i) to furnish promptly to the Company all
information required to be disclosed in such Registration Statement in order to
make the information previously furnished to the Company not materially
misleading and (ii) to stop selling or offering for sale Registrable Securities
pursuant to the Registration Statement until such Holder’s receipt of copies of
a supplemented or amended Prospectus as contemplated by Section 3(i) hereof.
     3. Registration Procedures.
          In connection with the Company’s registration obligations hereunder,
the Company shall:
          (a) Not less than four Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto, the Company shall furnish to each Holder copies of the Prospectus, as
proposed to be filed, which documents will be subject to the review of such
Holder. The Company shall not file a Registration Statement, any Prospectus or
any amendments or supplements thereto in which the “Selling Stockholder” section
thereof differs from the disclosure received from a Holder in its Selling Holder
Questionnaire (as amended or supplemented). The Company shall not file a
Registration Statement, any Prospectus or any amendments or supplements thereto
in which it (i) characterizes any Holder as an underwriter, (ii) excludes a
particular Holder due to such Holder refusing to be named as an underwriter, or
(iii) reduces the number of Registrable Securities being registered on behalf of
a Holder except pursuant to, in the case of subsection (iii), the Commission
Comments, without, in each case, such Holder’s express written authorization. If
Commission Comments require that a Holder be characterized as an underwriter in
a Registration Statement and the Holder refuses to be named, then all of the
Company’s obligations with respect to such Holder with respect to such
Registration Statement shall terminate; provided, that in such event all of the
Holders’ rights with respect to demand registration shall be reset.
          (b) (i) Prepare and file with the Commission such amendments,
including post-effective amendments, to each Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period and prepare and

7



--------------------------------------------------------------------------------



 



file with the Commission such additional Registration Statements in order to
register for resale under the Securities Act all of the Registrable Securities;
(ii) cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424; (iii) respond as promptly as reasonably possible to any comments
received from the Commission with respect to each Registration Statement or any
amendment thereto and, as promptly as reasonably possible, provide the Holders
true and complete copies of all correspondence from and to the Commission
relating to such Registration Statement that would not result in the disclosure
to the Holders of material and non-public information concerning the Company;
and (iv) comply in all material respects with the provisions of the Securities
Act and the Exchange Act with respect to the Registration Statement(s) and the
disposition of all Registrable Securities covered by each Registration
Statement.
          (c) Notify the Holders as promptly as reasonably possible (and, in the
case of (i)(A) below, not less than three Trading Days prior to such filing and,
in the case of (v) below, not less than three Trading Days prior to the
financial statements in any Registration Statement becoming ineligible for
inclusion therein) and (if requested by any such Person) confirm such notice in
writing no later than one Trading Day following the day (i)(A) when a Prospectus
or any Prospectus supplement or post-effective amendment to a Registration
Statement is proposed to be filed; (B) when the Commission notifies the Company
whether there will be a “review” of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement (the Company shall
provide true and complete copies thereof and all written responses thereto to
each of the Holders that pertain to the Holders as a Selling Stockholder or to
the Plan of Distribution, but not information which the Company believes would
constitute material and non-public information); and (C) with respect to each
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
          (d) Use its commercially reasonable efforts to avoid the issuance of,
or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

8



--------------------------------------------------------------------------------



 



          (e) Furnish to each Holder, without charge, at least one conformed
copy of each Registration Statement and each amendment thereto and all exhibits
to the extent requested by such Person (including those previously furnished)
promptly after the filing of such documents with the Commission.
          (f) Promptly deliver to each Holder, without charge, as many copies of
each Prospectus or Prospectuses (including each form of Prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.
          (g) Prior to any public offering of Registrable Securities, register
or qualify such Registrable Securities for offer and sale under the securities
or Blue Sky laws of all jurisdictions within the United States as any Holder may
request, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by the Registration
Statement(s); provided, however, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph or subject itself to
taxation in any such jurisdiction.
          (h) Participate in presentations to investors and cooperate with the
Holders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be delivered to a transferee pursuant to
the Registration Statement(s), which certificates shall be free of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holders may request.
          (i) Upon the occurrence of any event contemplated by Section 3(c)(v),
as promptly as reasonably possible, prepare a supplement or amendment, including
a post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
          (j) The Holder(s) shall have the right to engage and select an
underwriter for sales pursuant to this agreement. The Company shall cooperate
with underwriter(s), including by allowing the underwriter(s) to perform a
customary due diligence investigation (including with respect to the Company’s
outside auditor), signing and observing a customary underwriter(s) agreement,
delivering to such underwriter customary legal opinions from Company counsel and
“comfort” letters from the Company’s independent auditors, and participating in
investor and “roadshow” presentations as requested by the underwriter(s).
     4. Registration Expenses. All fees and expenses incident to the performance
of or compliance with this Agreement by the Company shall be borne by the
Company whether or not

9



--------------------------------------------------------------------------------



 



any Registrable Securities are sold pursuant to a Registration Statement. The
fees and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with any
Trading Market on which the Shares are then listed for trading, and (B) in
compliance with applicable state securities or Blue Sky laws), (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities and of printing Prospectuses if the printing of
Prospectuses is reasonably requested by a Holder), (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel for the Company,
(v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement, and (viii) the reasonable fees and expenses of one counsel for
the Holders and one local counsel as necessary. In addition, the Company shall
be responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit and the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange as required hereunder.
     5. Indemnification.
          (a) Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, representatives, investment advisors, consultants,
partners, principals, managers, members and employees of each of them, each
Person who controls any such Holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and the officers, directors,
agents and employees of each such controlling Person, to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus or any form of Prospectus or in any amendment or supplement thereto
or in any preliminary Prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of Prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that (1) such untrue statements or omissions are based solely upon information
regarding a Holder furnished in writing to the Company by a Holder expressly for
use therein, or to the extent that such information relates to a Holder or a
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by a Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that each Holder has
approved Annex B hereto for this purpose) or (2) in the case of an occurrence of
an event of the type specified in Section 3(c)(ii)-(v), the use by such Holder
of an outdated or defective Prospectus after the Company has notified such
Holder in writing that the Prospectus is outdated or defective and prior to the
receipt by such Holder of an Advice or an amended or supplemented Prospectus,
but only if and to the extent that following the receipt of the Advice or the
amended or supplemented Prospectus the misstatement or omission giving rise to
such Loss would have been corrected. The Company

10



--------------------------------------------------------------------------------



 



shall notify the Holders promptly of the institution, threat or assertion of any
Proceeding of which the Company is aware in connection with the transactions
contemplated by this Agreement.
          (b) Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, the other Holders, each of
their directors, officers, agents and employees, each Person who controls the
Company or another Holder (within the meaning of Section 15 of the Securities
Act and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising solely out of
or based solely upon: (x) such Holder’s failure to comply with the Prospectus
delivery requirements of the Securities Act or (y) any untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of Prospectus, or in any amendment or supplement thereto, or arising solely
out of or based solely upon any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading to the
extent, but only to the extent that, (1) such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement (it
being understood that the Holder has approved Annex B hereto for this purpose),
such Prospectus or such form of Prospectus or in any amendment or supplement
thereto or (2) in the case of an occurrence of an event of the type specified in
Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
an Advice or an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected. In no event shall the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.
          (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
          An Indemnified Party shall have the right to employ separate counsel
in any such Proceeding and to participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
or Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (2) the Indemnifying Party shall have failed

11



--------------------------------------------------------------------------------



 



promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or
(3) the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.
          All fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within twenty
Trading Days of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).
          (d) Contribution. If a claim for indemnification under Section 5(a) or
5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
          The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no

12



--------------------------------------------------------------------------------



 



Holder shall be required to contribute, in the aggregate, any amount in excess
of the amount by which the proceeds actually received by such Holder from the
sale of the Registrable Securities subject to the Proceeding exceeds the amount
of any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.
          The indemnity and contribution agreements contained in this Section
are in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
     6. Miscellaneous.
          (a) No Piggyback on Registrations. Other than as required by
agreements entered into before or on the date hereof, neither the Company nor
any of its security holders (other than the Holders in such capacity pursuant
hereto) may include securities of the Company in a Registration Statement other
than the Registrable Securities.
          (b) Compliance. Each Holder covenants and agrees that it will comply
with the Prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to the
Registration Statement.
          (c) Piggy-Back Registrations. If at any time the Company shall
determine to prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than on Form S-4 or Form
S-8 (each as promulgated under the Securities Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans or relating to any
offering pursuant to the Registration Rights Agreement dated November 23, 2010,
entered into by and among the Company and the holders of the Company’s Series A
Convertible Preferred Stock or the Registration Rights Agreement dated
November 23, 2010, entered into by and between the Company and Diane Istre
Francis, then the Company shall send to each Holder written notice of such
determination and, if within fifteen calendar days after receipt of such notice,
any such Holder shall so request in writing, the Company shall, unless
prohibited or restricted by any agreement governing the Company’s obligations
with respect to such registration statement, include in such registration
statement all or any part of such Registrable Securities such Holder requests to
be registered, subject to underwriter cutbacks pursuant to which the number of
shares that may be included in the underwriting shall be allocated, first, to
the Company; second, to persons participating in such registration pursuant to
demand rights on a pro rata basis based on the number of shares held by such
persons; and, third to the Holders on a pro rata basis based on the total number
of Registrable Securities held by the Holders. The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section
6(d) prior to the effectiveness of such registration whether or not any Holder
has elected to include securities in such registration.
          (d) Blackout Periods. Upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(c)(iv) or 3(c)(v)
or of any event as a result of which the Prospectus included in the Registration
Statement contains an untrue statement of a material fact or omits any material
fact necessary to make the statements therein

13



--------------------------------------------------------------------------------



 



not misleading, the Company shall promptly notify each Holder (a “Suspension
Notice”) and each Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the Registration Statement for a reasonable length of
time not to exceed 30 days until such Holder is advised in writing by Company
that the use of the Prospectus may be resumed and is furnished with a
supplemented or amended Prospectus (a “Blackout Period”); provided, however,
that such postponement of sales of Registrable Securities by such Holder shall
not exceed ninety (90) days in the aggregate in any 12 month period. In any
event, the Company shall not be entitled to deliver more than a total of three
(3) Suspension Notices in any 12 month period. A Blackout Period that does not
violate any of the restrictions on Blackout Periods set forth herein is referred
to in this Agreement as an “Allowable Blackout Period.” In no event shall any
such notice under this Section 6(e) contain any information which would
constitute material, nonpublic information regarding the Company or any of its
subsidiaries.
          (e) Discontinued Disposition. Each Holder agrees by its acquisition of
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c), such Holder will
forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
notified in an Advice by the Company that the use of the applicable Prospectus
may be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.
          (f) Amendments and Waivers. The provisions of this Agreement,
including the provisions of this Section 6(g), may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and Holders holding a majority of the then outstanding Registrable Securities.
          (g) Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 6:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 6:30 p.m. (New York City time) on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

     
If to the Company:
  NYTEX Energy Holdings, Inc.
 
  12222 Merit Drive, Suite 1850
 
  Dallas, TX 75251
 
  Attn: Mr. Kenneth Conte
 
  Telephone: (972) 770-4700

  Facsimile: (972) 770-4701

14



--------------------------------------------------------------------------------



 



     
With a copy to:
  Strasburger & Price, LLP
 
  901 Main Street, Suite 4400
 
  Dallas, TX 75202
 
  Attn.: Mr. Kevin Woltjen
Telephone: (214) 651-2344
 
  Facsimile: (214) 659-4025
 
   
If to a Holder: To the address set forth under such Holder’s name on the
signature pages hereto with a copy to such Person identified on such signature
page.
 
    If to any other Person who is then the registered Holder: To the address of
such Holder as it appears in the stock transfer books of the Company or such
other address as may be designated in writing hereafter, in the same manner, by
such Person.

          (h) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. The Company may not
assign its rights or obligations hereunder without the prior written consent of
each Holder. Each Holder may assign their respective rights hereunder in the
manner and to the Persons as permitted under the that certain Preferred Stock
and Warrant Purchase Agreement, dated as of November 23, 2010, by and among the
Company, NYTEX FDF Acquisition, Inc. and WayPoint Nytex, LLC.
          (i) Execution and Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
          (j) Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof (except
as set forth in section 5-1401 of the New York General Obligations Law). Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) will
be commenced in the New York Courts. Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the

15



--------------------------------------------------------------------------------



 



jurisdiction of any New York Court, or that such Proceeding has been commenced
in an improper or inconvenient forum. Each party hereto hereby irrevocably
waives personal service of process and consents to process being served in any
such Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any Proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence a Proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
Proceeding shall be reimbursed by the other party for its attorney’s fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such Proceeding.
          (k) Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.
          (l) Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
          (m) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
          (n) Independent Nature of Holders’ Obligations and Rights. The
obligations of each Holder under this Agreement are several and not joint with
the obligations of each other Holder, and no Holder shall be responsible in any
way for the performance of the obligations of any other Holder under this
Agreement. Nothing contained herein and no action taken by any Holder pursuant
thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement.
Each Holder acknowledges that no other Holder will be acting as agent of such
Holder in enforcing its rights under this Agreement. Each Holder shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Holder to be joined as an additional party in any
Proceeding for such purpose.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGES TO FOLLOW]

16



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

            NYTEX ENERGY HOLDINGS, INC.
      By:           Name:           Title:        

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGES OF HOLDERS TO
FOLLOW]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

            HOLDER

WAYPOINT NYTEX, LLC
      By:           Name:           Title:           ADDRESS FOR NOTICE

c/o WayPoint Capital Partners, LLC
555 Theodore Fremd Ave, Suite C207
Rye, NY 10580
Telephone: (914) 417-6960
Facsimile: (914) 417-6961
Attn: Mr. Thomas W. Drechsler

With a copy to

Winston & Strawn LLP
200 Park Avenue
New York, NY 10166
Telephone: (212) 294-2610
Facsimile: (212) 294-4700
Attention: Bradley C. Vaiana, Esq.
                     

 



--------------------------------------------------------------------------------



 



Annex A
SCHEDULE OF HOLDERS

      Holders   Address and Facsimile Number
WayPoint Nytex, LLC
  c/o WayPoint Capital Partners, LLC
 
  555 Theodore Fremd Avenue, Suite C207,
Rye, NY 10580
 
  Attn: Mr. Thomas W. Drechsler
 
  Fax: (914) 417-6961

 



--------------------------------------------------------------------------------



 



Annex B
Plan of Distribution
     The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares on any stock exchange, market or trading facility on which the
shares are traded or quoted or in private transactions. These sales may be at
fixed or negotiated prices. The Selling Stockholders may use any one or more of
the following methods when selling shares:

•   ordinary brokerage transactions and transactions in which the broker-dealer
solicits the Selling Stockholders;

•   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

•   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

•   an exchange distribution in accordance with the rules of the applicable
exchange;

•   privately negotiated transactions;

•   to cover short sales made after the date that this Registration Statement is
declared effective by the Commission;

•   broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

•   underwritten transactions;

•   a combination of any such methods of sale; and

•   any other method permitted pursuant to applicable law.

     The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this Prospectus.
     Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.
     The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell Shares from time to time under this Prospectus, or under an
amendment to this Prospectus under Rule 424(b)(3) or other applicable provision
of the Securities Act of 1933 amending the list of selling stockholders to
include the pledgee, transferee or other successors in interest as selling
stockholders under this Prospectus.

 



--------------------------------------------------------------------------------



 



     Upon the Company being notified in writing by a Selling Stockholder that
any material arrangement has been entered into with a broker-dealer for the sale
of the Shares through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
Prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved,
(iii) the price at which such the Shares were sold, (iv) the commissions paid or
discounts or concessions allowed to such broker-dealer(s), where applicable,
(v) that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this Prospectus, and
(vi) other facts material to the transaction. In addition, upon the Company
being notified in writing by a Selling Stockholder that a donee or pledgee
intends to sell more than 500 Shares, a supplement to this Prospectus will be
filed if then required in accordance with applicable securities law.
     The Selling Stockholders also may transfer the Shares in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this Prospectus.
     The Selling Stockholders and any broker-dealers or agents that are involved
in selling the shares may be deemed to be “underwriters” within the meaning of
the Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of
Securities will be paid by the Selling Stockholder and/or the purchasers. Each
Selling Stockholder has represented and warranted to the Company that it
acquired the securities subject to this Registration Statement in the ordinary
course of such Selling Stockholder’s business and, at the time of its purchase
of such securities such Selling Stockholder had no agreements or understandings,
directly or indirectly, with any person to distribute any such securities.
     The Company has advised each Selling Stockholder that it is the view of the
Commission that it may not use shares registered on this Registration Statement
to cover short sales of the shares made prior to the date on which this
Registration Statement shall have been declared effective by the Commission. If
a Selling Stockholder uses this Prospectus for any sale of the shares, it will
be subject to the Prospectus delivery requirements of the Securities Act. The
Selling Stockholders will be responsible to comply with the applicable
provisions of the Securities Act and Exchange Act, and the rules and regulations
thereunder promulgated, including, without limitation, Regulation M, as
applicable to such Selling Stockholders in connection with resales of their
respective shares under this Registration Statement.
     The Company is required to pay all fees and expenses incident to the
registration of the shares, but the Company will not receive any proceeds from
the sale of the Shares. The Company has agreed to indemnify [the Underwriters
and] the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.
[Revisions may be required for underwritten offerings.]

 



--------------------------------------------------------------------------------



 



Annex C
NYTEX ENERGY HOLDINGS, INC.

Selling Securityholder Notice and Questionnaire
The undersigned beneficial owner of Common Stock (the “Common Stock”), of NYTEX
ENERGY HOLDINGS, INC., a Delaware corporation (the “Company”), understands that
the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a Registration Statement for the registration and
resale of the Registrable Securities, in accordance with the terms of the
Registration Rights Agreement, dated as of November 23, 2010 (the “Registration
Rights Agreement”), among the Company and the Holder(s) named therein. A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below. All capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Registration
Rights Agreement.
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
QUESTIONNAIRE
1.     Name.

  (a)   Full Legal Name of Selling Securityholder        
 

  (b)   Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:        
 

  (c)   Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):        
 

2. Address for Notices to Selling Securityholder:
 
 
 
 

      Telephone:

Fax:

Contact Person:


 



--------------------------------------------------------------------------------



 



3. Beneficial Ownership of Registrable Securities:

      Type and Principal Amount of Registrable Securities beneficially owned:  
     
 
       
 
       
 

4. Broker-Dealer Status:

  (a)   Are you a broker-dealer?

Yes ¨        No ¨

  Note:   If yes, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

  (b)   Are you an affiliate of a broker-dealer?

Yes ¨        No ¨

  (c)   If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes ¨        No ¨

  Note:   If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

      Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:        
 
       
 

 



--------------------------------------------------------------------------------



 



6. Relationships with the Company:
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

  State any exceptions here:    
 
   
 

7. The Company has advised each Selling Stockholder that it is the view of the
Commission that it may not use shares registered on the Registration Statement
to cover short sales of Common Stock made prior to the date on which the
Registration Statement is declared effective by the Commission, in accordance
with 1997 Securities and Exchange Commission Manual of Publicly Available
Telephone Interpretations Section A.65. If a Selling Stockholder uses the
Prospectus for any sale of the Common Stock, it will be subject to the
Prospectus delivery requirements of the Securities Act. The Selling Stockholders
will be responsible to comply with the applicable provisions of the Securities
Act and Exchange Act, and the rules and regulations thereunder promulgated,
including, without limitation, Regulation M, as applicable to such Selling
Stockholders in connection with resales of their respective shares under the
Registration Statement.
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related Prospectus.
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

             
Dated:
      Beneficial Owner:    
 
         

                  By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

            NYTEX Energy Holdings, Inc.
12222 Merit Drive, Suite 1850
Dallas, TX 75251
Attn: Mr. Kenneth Conte
Facsimile: (972) 770-4701
                       

 